Title: To James Madison from George Joy, 6 January 1816
From: Joy, George
To: Madison, James


                    
                        
                            Dear sir
                        
                        
                            London
                            6th Jany: 1816.
                        
                    
                    I have sometimes been induced, after writing, to pass a Letter under your Eye. The enclosed however, tho’ containing some expressions that would not have been used in a direct Correspondence, has been written in that intention. It is perhaps all that I shall have time to say on the subject of which it treats; and as it’s duplicate, barring accidents, will reach America about the same time; there need be no haste in the transmission or delivery of it.
                    I am preparing for Holland. My hope is to be able to proceed thence to the U.S. and return after a few weeks; but before I go I hope to hear the fate of the Convention with this Country and on some other subject of foreign relation and finance. On this last, as far as it has any connexion with Europe, (and perhaps the less the better,) I am authorized to submit a proposition uniting respectability with security; and I hope therefore that no arrangement will be made that shall fix the future negotiations in any particular hands, ’till you hear more in detail from, Dear sir, very faithfully, Your friend & Servant
                    
                        
                            Geo: Joy.
                        
                    
                